DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments filed 09/08/2022 with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 26, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20210376664 hereinafter Park) in view of Chavva et al. (US-20190238202 hereinafter Chavva).

Regarding claim 1, Park teaches A method of detecting a human body part, the method comprising: 
transmitting a plurality of (Park 0060 “wireless power transmission apparatus 100 may determine the position of an electronic device based at least on a communication signal received by a communication circuit. ”), 
receiving reflected energy after transmitting the plurality of (fig 3b [received reflection from object 150]); 
adaptively filtering the reflected energy to obtain one or more first signals associated with a signal component for removal of the signal component, wherein the signal component is associated with clutter, antenna mutual coupling, or both (0092 “The sensor 820 may receive reflected waves with respect to the transmission waves 821, 822, and 823, and may determine the position of an electronic device 841 or an obstacle 842 based on the result of analysis of the reflected waves . . . The wireless power transmission apparatus 100 may control the plurality of patch antennas 811 to 819 such that the RF wave 830 is applied only to the electronic device 841 and is not applied to the obstacle 842.”; 0084 “A signal-processing circuit 429 may acquire a baseband signal based at least on the mixing result, and may sense at least one of the amplitude or the phase of the reflected wave. It will be appreciated by a person ordinarily skilled in the art that the mixer 427 may include a plurality of mixing circuits, and may be implemented using various circuits for extracting a baseband signal. The processor (e.g., the processor 320) may determine the position of at least one of an electronic device 150 or an obstacle” [further see band-pass filter “BPF” coupled to processing unit]); and 
determining whether to transmit (fig 17 “is living body located within area in which electromagnetic-wave intensity exceeds threshold”), 
wherein performing the detection procedure is based at least in part on a second signal associated with the human body part (fig 10a [“is communication object determined to be living body as result of analyzing reflective wave pattern”]), and 
wherein the second signal is generated via (Park 0102 “ FIG. 10E is a diagram for describing a process of determining a moving object according to various embodiments. Referring to FIG. 10E, the wireless power transmission apparatus 100 according to various embodiments may determine two peak points in a frequency area 1501 according to the Doppler effect of a reflected wave as a moving target 1061 and a stationary target 1602, respectively. The wireless power transmission apparatus 100 may determine two peak points in the time delay area 1052 of the reflected wave as a moving target 1061 and a stationary target 1062, respectively. The wireless power transmission apparatus 100 may determine two peak points in an area in which the frequency and the time delay according to the Doppler effect are expressed as a moving target 1061 and a stationary target 1062, respectively. The wireless power transmission apparatus 100 may determine, for example, the moving target 1061 to be a living body such as a person.”).
While Park teaches transmitting and receiving RF signals, does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Chavva teaches transmitting and receiving millimeter wave signals within a mmWave band frequency band (Chavva fig 9 [mmWave RF 906 transmitting multiple signals]; 0224 “mobility conditions and inevitable UE orientation change problem at mmWave bands introduce losses, methods that recover the losses are needed. This result shows the practical gains achievable in different scenarios with the proposed method.” [UE 100 as shown in fig 19 corresponds to a communication device]) and
Transmitting a millimeter wave communication signal based at least in part on performing a detection procedure for the human body part (Chavva 0244 “Sensor data along with the device shape are used to decide the best transmit beam direction to minimize the radiation absorbed by head or body . . . Disabling the operation in a specific band (specifically mmWave) . . . when SAR requirements cannot be met. Enabling the operation in the specific band when SAR can be met based on device orientation, grip pattern and device shape (for flexible devices). In specific scenarios, to avoid SAR problem, find the alternate beam instead of the best beam for transmitting signal based on the device orientation with the user. ” [UE 100 is a communication device]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously minimize radiation directed at a particular direction while not degrading performance (Chavva 0244).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Chavva merely teaches that it is well-known to incorporate the particular specific absorption rate (SAR) requirements to a communication system.  Since both Park and Chavva disclose similar RF technologies using SAR requirements, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 14, claim 14 is a device claim that corresponds to the method of claim 1. Therefore, claim 14 is rejected for at least the same reasons as of claim 1.

Regarding claim 26, claim 26 is a device claim that corresponds to the method of claim 1. Therefore, claim 26 is rejected for at least the same reasons as of claim 1.

Regarding claim 30, claim 30 is a medium claim that corresponds to the method of claim 1. Therefore, claim 30 is rejected for at least the same reasons as of claim 1.
Regarding claim 31, Park in view of Chavva teach The method of claim 1, wherein performing the detection procedure comprises: detecting a range, direction, or both, of the human body part relative to the communication device based at least in part on the second signal, wherein determining whether to transmit the millimeter wave communication signal is based at least in part on the range, direction, or both (Chavva 0244 “ Referring to FIG. 19, the UE 100 obtains the holding pattern of the user and orientation of the UE 100, observed beam measurements. The measurement are used to find the best transmit beam direction to find the minimum observed SAR. Sensor data along with the device shape are used to decide the best transmit beam direction to minimize the radiation absorbed by head or body.”).





Claim(s) 2-3, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva and in further view of Zhang et al. (US-20180034156 hereinafter Zhang).

Regarding claim 2, Park and Chavva teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhang teaches wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy to remove the signal component associated with the antenna mutual coupling  (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the filtering system and method of Zhang and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously maintain high isolation between antenna elements at close proximity (Zhang 0054).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both the previous combination and Zhang disclose similar RF systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Regarding claim 3, Park, Chavva and Zhang teach The method of claim 2, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy to remove  the signal component associated with the clutter (Park 0092 “The sensor 820 may receive reflected waves with respect to the transmission waves 821, 822, and 823, and may determine the position of an electronic device 841 or an obstacle 842 based on the result of analysis of the reflected waves . . . The wireless power transmission apparatus 100 may control the plurality of patch antennas 811 to 819 such that the RF wave 830 is applied only to the electronic device 841 and is not applied to the obstacle 842.”; 0084 “A signal-processing circuit 429 may acquire a baseband signal based at least on the mixing result, and may sense at least one of the amplitude or the phase of the reflected wave. It will be appreciated by a person ordinarily skilled in the art that the mixer 427 may include a plurality of mixing circuits, and may be implemented using various circuits for extracting a baseband signal. The processor (e.g., the processor 320) may determine the position of at least one of an electronic device 150 or an obstacle” [further see band-pass filter “BPF” coupled to processing unit]),
 	wherein the clutter is caused by a static object (Park 0102 “according to the Doppler effect are expressed as a moving target 1061 and a stationary target 1062”).  

Regarding claim 15, claim 15 is a device claim that corresponds to the method of claim 2. Therefore, claim 15 is rejected for at least the same reasons as of claim 2.

Regarding claim 16, claim 16 is a device claim that corresponds to the method of claim 3. Therefore, claim 16 is rejected for at least the same reasons as of claim 3.

Claim(s) 4-5, 7, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva in view of Zhang and in further view of Wang (US PAT 20160341821).
Regarding claim 4, Park, Chavva and Zhang teach The method of claim 3, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches a method and apparatus for detecting living objects and processing by removing signal clutter wherein energy reflected from the removed signal component varies slowly relative to energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the living body object detection system and method of Wang and the filtering system and method of Zhang and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously avoid excessive electromagnetic exposure to humans/critical objects and advantageously reduce noise in a processed signal (Wang 0003, 0061).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular filtering techniques to distinguish signals of living/moving objects to aberrations.  Since both the previous combination and Wang disclose similar radio frequency transmission systems with human body detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 5, Park, Chavva, Wang and Zhang teach The method of claim 4, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy by using a sample from previously received reflected energy to extract the energy reflected from the removed signal component which varies slowly relative to the energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals.”; 0060 “UWB signal is sampled by a high speed analog-to-digital converter (not shown) and the baseband digital UWB signal is forwarded for further processing in the digital domain, as will be described in more detail in connection with FIG. 7.”).  



Regarding claim 7, Park, Chavva, Wang, and Zhang teach The method of claim 5, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy with an infinite impulse response filter or a low pass filter (Wang 0061 “The match filtered baseband digital radar signal is output from the matching filter 702 and provided to a low pass filter 704, which removes or substantially attenuates frequency content above a desired threshold. The matched and low pass filtered baseband digital radar signal is output from the low pass filter 704 and input to a slow time high pass filter 706.”).  
Regarding claim 17, claim 17 is a device claim that corresponds to the method of claim 4. Therefore, claim 17 is rejected for at least the same reasons as of claim 4.

Regarding claim 18, claim 18 is a device claim that corresponds to the method of claim 5. Therefore, claim 18 is rejected for at least the same reasons as of claim 5.

Regarding claim 19, claim 19 is a device claim that corresponds to the method of claim 7. Therefore, claim 19 is rejected for at least the same reasons as of claim 7.

Claim(s) 6, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva in view of Wang in view of Zhang and in further view of Rimini et al. (US-20140247757 hereinafter Rimini).

Regarding claim 6, Park, Chavva, Wang and Zhang teach The method of claim 5, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy with (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations”).  
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Rimini teaches using an adaptive 1-tap cancellation filter (Rimini 0011 “FIG. 5(a) is a plot illustrating a measured transmit leakage signal and a reconstructed transmit leakage signal of a transceiver including single-tap adaptive filter”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the adaptive filtering system and method of Rimini and the living body object detection system and method of Wang and the filtering system and method of Zhang and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously improve signal leakage and noise cancellation produced from a transmission system (Rimini 0034, 0049).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Rimini merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both the previous combination and Rimini disclose similar RF systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 8, Park, Chavva, Wang, Zhang and Rimini teach The method of claim 6, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy using a single tap delay line (Rimini 0011 “FIG. 5(a) is a plot illustrating a measured transmit leakage signal and a reconstructed transmit leakage signal of a transceiver including single-tap adaptive filter”).

Regarding claim 20, claim 20 is a device claim that corresponds to the method of claim 8. Therefore, claim 20 is rejected for at least the same reasons as of claim 8.
Claim(s) 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva and in further view of Shouldice et al. (US-20180106897 hereinafter Shouldice).

Regarding claim 9, Park and Chavva teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shouldice teaches wherein the plurality of millimeter wave pulses are frequency modulated continuous wave pulses (Shouldice 0142 “These RF signals can be continuous wave or pulsed . . .  utilizing FMCW methods”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the detection and identification of a human system and method of Shouldice and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously change RF control parameters based on the identification of living being to avoid sensor interference (Shouldice Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shouldice merely teaches that it is well-known to incorporate the particular FMCW system.  Since both the previous combination and Shouldice disclose similar RF systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 21, claim 21 is a device claim that corresponds to the method of claim 9. Therefore, claim 21 is rejected for at least the same reasons as of claim 9.

Claim(s) 10-12, 22-24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva in view of Shouldice et al. (US-20180106897 hereinafter Shouldice) in further view of Molchanov et al. (US-20160259037 hereinafter Molchanov).

Regarding claim 10, Park, Chavva and Shouldice teach The method of claim 9, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Molchanov teaches a radar based user interface that detects a human body part and using a chrip period between one to one hundred milliseconds (Molchanov 0105 “in some embodiments the chirp period is set to T=2 ms.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar based system and method of Molchanov and the detection and identification of a human system and method of Shouldice and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously reduce computational complexity on detecting moving objects (Molchanov 0041).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Molchanov merely teaches that it is well-known to incorporate the particular pulse behavior.  Since both the previous combination and Molchanov disclose similar RF systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 11, Park, Chavva, Shouldice and Molchanov  teach The method of claim 10, wherein a user equipment (UE) (Chavva 0065 “ Referring to FIG. 1, a UE 100, e.g., a smartphone, a tablet”; 0099 “ Referring to FIG. 5, an mmWave cellular system is provided with a BS (gNB) 200 equipped with beamforming capable multi-antenna system with B.sub.BS beams for both transmission and reception. The UE 100 is equipped with an antenna system that is capable of forming B.sub.UE beams”) is used to transmit the plurality of millimeter wave pulses and receive the reflected energy from the plurality of millimeter wave pulses (Park fig 3b [see claim 1]).  

Regarding claim 12, Park, Chavva, Shouldice and Molchanov  teach The method of claim 10, wherein a network entity (Chavva 0079 “Referring to FIG. 2A, at step 202, the UE obtains a reference beam pair and a first set of neighbor beam pairs in a first reception direction for connecting with a network.” [UE corresponds to network entity]) is used to transmit the plurality of millimeter wave pulses and receive the reflected energy from the plurality of millimeter wave pulses (Park fig 3b [see claim 1]).  

Regarding claim 22, claim 22 is a device claim that corresponds to the method of claim 10. Therefore, claim 22 is rejected for at least the same reasons as of claim 10.

Regarding claim 23, claim 23 is a device claim that corresponds to the method of claim 11. Therefore, claim 23 is rejected for at least the same reasons as of claim 11.

Regarding claim 24, claim 24 is a device claim that corresponds to the method of claim 12. Therefore, claim 24 is rejected for at least the same reasons as of claim 12.

Regarding claim 28, Park, Chavva, Shouldice and Molchanov teach The apparatus of claim 24, wherein the means for adaptively filtering the reflected energy comprise: means for adaptively filtering the reflected energy to remove the signal component associated with the clutter (Park 0092 “The sensor 820 may receive reflected waves with respect to the transmission waves 821, 822, and 823, and may determine the position of an electronic device 841 or an obstacle 842 based on the result of analysis of the reflected waves . . . The wireless power transmission apparatus 100 may control the plurality of patch antennas 811 to 819 such that the RF wave 830 is applied only to the electronic device 841 and is not applied to the obstacle 842.”; 0084 “A signal-processing circuit 429 may acquire a baseband signal based at least on the mixing result, and may sense at least one of the amplitude or the phase of the reflected wave. It will be appreciated by a person ordinarily skilled in the art that the mixer 427 may include a plurality of mixing circuits, and may be implemented using various circuits for extracting a baseband signal. The processor (e.g., the processor 320) may determine the position of at least one of an electronic device 150 or an obstacle” [further see band-pass filter “BPF” coupled to processing unit]), 
wherein the clutter is caused by a static object (Park 0102 “according to the Doppler effect are expressed as a moving target 1061 and a stationary target 1062”).  

Claim(s) 13, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva and in further view of Leabman et al. (US PAT 10135294 hereinafter Leabman).

Regarding claim 13, Park and Chavva teach The method of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Leabman teaches a beating operation (55:50-57 “transmitter 1002, which may also include a proprietary chip for adjusting phase and/or relative magnitudes of power waves 1002. The phase, gain, amplitude, frequency, and other waveform features of the power waves 1002 are determined based on the one or more parameters” [adjusting the amplitude corresponds to beating operation]) of 
a Phase Modulated Continuous Wave (PMCW) radar processor (Leabman 63:61-62 “modulating the phase of the carrier signal”; 60:5-9 “transmitter 1406 . . . may produce both pulse and continuous waveforms”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar transmission method and system of Leabman and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously avoid excessive electromagnetic exposure to humans/critical objects and advantageously avoid particular objects in the transmission field (Leabman 23:15-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Leabman merely teaches that it is well-known to incorporate the particular transmission scheme.  Since both the previous combination and Leabman disclose similar sensor systems for human recognition, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 25, claim 25 is a device claim that corresponds to the method of claim 13. Therefore, claim 25 is rejected for at least the same reasons as of claim 13.


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva in view of Shouldice in view of Molchanov and in further view of Zhang et al. (US-20180034156 hereinafter Zhang).
Regarding claim 27, Park, Chavva, Shouldice and Molchanov teach The apparatus of claim 23
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhang teaches wherein the means for adaptively filtering the reflected energy comprise: means for adaptively filtering the reflected energy to remove the signal component associated with the antenna mutual coupling (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the filtering system and method of Zhang and the radar based system and method of Molchanov and the detection and identification of a human system and method of Shouldice and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously maintain high isolation between antenna elements at close proximity (Zhang 0054).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both the previous combination and Zhang disclose similar RF systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chavva in view of Leabman and in further view of Wang (US PAT 20160341821).

Regarding claim 29, Park, Chavva and Leabman teach The apparatus of claim 25, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches wherein energy reflected from the removed signal component varies slowly relative to energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the living body object detection system and method of Wang and the radar transmission method and system of Leabman and the beam management system and method of Chavva with the beamforming system and method to avoid harming living bodies of Park. One would have been motivated to do so in order to advantageously avoid excessive electromagnetic exposure to humans/critical objects and advantageously reduce noise in a processed signal (Wang 0003, 0061).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular filtering techniques to distinguish signals of living/moving objects to aberrations.  Since both the previous combination and Wang disclose similar radio frequency transmission systems with human body detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.







Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Sammeta et al. (US PAT 9369187 ) discloses “Technologies described herein are directed to switching between antennas in response to a change in an isolation value identified using a neutralization line. A device may include a first set of antennas including a first antenna, a second antenna, a neutralization line coupled between the first antenna and the second antenna, and a controller. The controller is coupled to the neutralization line. The controller determines a first isolation value between the first antenna and the second antenna using the neutralization line, determines a change in isolation value between the first antenna and the second antenna to a second isolation value, determines that the second isolation value exceeds a threshold, and switches from using the first set of antennas to using a second set of antennas.  (See abstract)”
Mueck (US-20200259515) discloses “The disclosure relates to a power control circuitry for controlling a radio frequency, RF, transmitter of a network equipment or a user equipment, the power control circuitry comprising: a controller configured to control a power level of an RF signal generated by the RF transmitter for transmission via an antenna arrangement, wherein the power level is controlled based on information about an object within an coverage area of the antenna arrangement.  (See abstract)”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648